TATE, Justice.
The defendant appeals his conviction of manslaughter, La.R.S. 14:31, which resulted in his sentence of fifteen years imprisonment at hard labor.
His two assignments of error present no reversible error:
Assignment One: After conviction and before sentence, the defendant’s counsel moved for the appointment of a lunacy commission. For reasons elaborated in an appendix to this opinion (which will not be published, but which will remain a public record of this court), we find no error in the *1209trial court’s determination that the showing made (the testimony of two of his sisters) did not afford reasonable grounds to doubt the defendant’s mental capacity, so as to require the appointment of a lunacy commission.
 Assignment Two : The motion for a new trial was properly denied. The motion was based on the contention that the verdict was contrary to the law and the evidence. The defendant admitted killing the victim, and there was evidence from which the jury could reasonably conclude the shooting was not in self-defense, as contended. On appellate review, we do not review the sufficiency of the evidence.
Finding no error, we affirm the conviction and sentence.
AFFIRMED.
DIXON, J., dissents.